1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5

6
     Attorney for Defendant JOSE BRAVO-PERALTA
7

8

9

10
                                UNITED STATES DISTRICT COURT
11                             EASTERN DISTRICT OF CALIFORNIA
12

13   THE UNITED STATES OF AMERICA,                  ) Case No. 1:19-CR-00224-DAD-BAM
                                                    )
14
                             Plaintiff,             )
                                                    ) STIPULATION TO CONTINUE STATUS
15                  vs.                             ) CONFERENCE HEARING AND
                                                    )
16                                                  ) PROPOSED ORDER
     JOSE BRAVO-PERALTA,                            )
17                                                  ) Date: December 9, 2019
                                                    ) Time: 1:00 p.m.
18                           Defendant.             ) Court: Hon. Barbara A. McAuliffe
                                                    )
19

20

21
                                             STIPULATION
22

23          The defendant, JOSE BRAVO-PERALTA, by and through his counsel, Serita Rios, and
24
     the United States of America, by and through its counsel, Assistant United States Attorney Laura
25
     Withers, hereby stipulate as follows:
26

27
            1.      By previous order, this matter was set for a status conference hearing on December

28   9, 2019, at 1:00 p.m.




                                                    -1-
1            2.      By this stipulation, the defendant now moves to continue the status conference hearing
2
     until February 10, 2020, and to exclude time between December 9, 2019, and February 10, 2020,
3
     under 18 U.S.C. §§3161(h)(7)(A) and 3161 (h)(7)(B)(i)(ii) and (iv).
4
             3.      The parties agree and stipulate, and request the Court find the following:
5

6
                     a.       Defense counsel for Mr. Bravo-Peralta was appointed on November 21, 2019

7    and is still in the process of reviewing discovery and conducting investigation.

8                    b.       Additionally, defense counsel for Mr. Bravo-Peralta, will be out of the county
9
     on December 9, 2019, and unavailable to appear for the currently scheduled status conference hearing.
10
                     c.       Based on the above-stated findings, the ends of justice served by continuing
11
     the case as requested outweigh the interest of the public and the defendant in a trial within the original
12

13
     date prescribed by the Speedy Trial Act.

14                   d.       For the purposes of computing time under the Speedy Trial Act, 18 U.S.C.

15   §3161, et seq. within which trial must commence, the time period of December 9, 2019, to February
16
     10, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §§3161(h)(7)(A) and 3161
17
     (h)(7)(B)(i)(ii) and (iv) because it results from a continuance granted by the Court at the parties’
18
     request on the basis of the Court’s finding that the ends of justice served by taking such action
19

20
     outweigh the best interest of the public and the defendant in a speedy trial.

21           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of

22   the Speedy Trial Act dictate the additional time periods are excludable from the period within which
23
     a trial must commence.
24

25
             IT IS SO STIPULATED.
26

27

28           Dated: December 4, 2019
                                                               /s/ SERITA RIOS



                                                         -2-
1                                                                     _____________________
                                                                      Serita Rios
2
                                                                      Attorney for Defendant
3
              Dated: December 4, 2019
4

5
                                                                      /s/ LAURA WITHERS
                                                                      _______________________
6                                                                     Laura Withers
                                                                      Assistant United States Attorney
7

8

9    -------------------------------------------------------------------------------------------------------------------------
10
                                                            ORDER
11
              IT IS SO ORDERED that the 1st Status Conference is continued from December 9, 2019 to
12
     February 10, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
13

14   pursuant to 18 U.S.C. §§3161(h)(7)(A) and 3161 (h)(7)(B)(i)(ii) and (iv).

15   IT IS SO ORDERED.
16
         Dated:       December 6, 2019                                     /s/ Barbara      A. McAuliffe                 _
17                                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28




                                                                -3-
